Cobb, J.
1. Nothing is better settled than that an affidavit of illegality can not, when the defendant has had his day in court, go behind the judgment the progress of which is sought to be arrested.
2. That the defendant in execution “was not allowed to point out property in his possession sufficient to pay the debt,” is not a good ground of illegality. Whatever may be the rights of such a defendant under section 5423 of the Civil Code, he can avail himself thereof only by actually pointing out the property upon which he desires the levy to be made.

Judgment affirmed.


All the Justices concurring.